Citation Nr: 0632029	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for cardiovascular 
disease, including hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement service connection for valvular 
heart disease is addressed herein, whereas the issue of 
entitlement to service connection for a left leg disability
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1. The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Cardiovascular heart disease, including hypertension, was 
not noted in service, or within a year following service.  


CONCLUSION OF LAW

Cardiovascular heart disease, including hypertension, was not 
incurred or aggravated during active duty, nor may 
cardiovascular disease be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304(b), 3.306, 3.307, 3.309 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in September 
2003.  In correspondence dated in October 2003, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  In a letter dated in April 
2004, the veteran was advised to submit any evidence he had 
regarding his claims.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  


Factual Background

Service medical records reflect that a physiologic third 
heart beat, possible gallop, was heard at the time of the 
enlistment examination.  No cardiovascular disorder, was 
diagnosed at this time and the veteran was found fit for 
duty.  The veteran denied a history of palpations or pounding 
chest on his report of medical history form during the 
enlistment examination.  Service medical records are silent 
for treatment or diagnosis of a cardiovascular disorder.  The 
June 1965 separation examination was negative for a diagnosis 
of cardiovascular disease.  On the Report of Medical History 
taken in association with the separation physical 
examination, the veteran denied having a history of pain or 
pressure in the chest, and denied having a history of 
palpitation or pounding heart.  

Post service private medical treatment records show no 
clinical diagnosis of cardiovascular disease until many years 
following separation.  A June 1991 records reflect a normal 
Holter monitor with nothing to suggest any AV conduction 
abnormality or tachybrady syndrome.  Following a March 1994 
electrocardiogram (EKG) the examiner noted no abnormalities 
and commented that a 1985 EKG was likewise normal.  A carotid 
ultrasound in 1996 was normal.  Vascular examinations in 
August 1996 were normal as well.  Treatment records of J.M., 
M.D. reflect that abnormal heart sounds were first heard in 
November 1998, and during subsequent evaluations dated in 
January 1999 and March 1999.  The veteran was evaluated by 
H.G.P., M.D. in April 1999, for abnormal cardiac sounds and 
his long standing history of hypertension.  During this 
evaluation the veteran denied any cardiac symptoms.  No S3 
gallop was present.  Cardiac risk factors were family history 
and hypertension.  The impression was hypertension.  A 
subsequent December 1999 record reflects a diagnosis of 
bicuspid aortic valve, stable; as well as hypertension.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had cardiovascular disease, 
including hypertension, in service or within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §3.307. 

With chronic disease shown as such in service (or within the 
presumptive period under §3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
abnormality of heart action or heart sounds in service will 
permit service connection of disease of the heart, first 
shown as a clearcut clinical entity, at some later date.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  
38 C.F.R. § 3.303(b) (2006).

The veteran contends he is entitled to service connection for 
heart disease.  In the present case, an abnormal heart sound 
was detected at the time of the enlistment physical 
examination.  As stated in the regulations, the mere presence 
of an abnormal heart sound, without detection of 
cardiovascular disease until many years later, is not a 
grounds for the grant of service connection.  No 
cardiovascular disease, including hypertension, was detected 
until over 30 years after service separation.   

Furthermore, no medical evidence has been provided 
establishing that the veteran's essential hypertension or 
valvular heart disease did in fact manifest during service, 
or within one-year following his separation from service.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In conclusion, absent evidence that the veteran's claimed 
cardiovascular disease began in service, there is no basis to 
grant the benefit requested.


ORDER

Service connection for cardiovascular disease, including 
hypertension, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that the 
veteran was not sent such notice.  As this case is being 
remanded for another matter, the RO now has the opportunity 
to send proper notice to the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

In a written statement dated in October 2005, the veteran 
indicated that he had received additional medical treatment 
for his left leg disability at a VA medical clinic in 
Anderson, South Carolina.  He also indicated that he was to 
be treated at a VA medical facility in Columbia, South 
Carolina in December 2005.  The Board notes that all VA 
medical treatment records of the veteran are to be considered 
part of the record on appeal since they are within VA's 
constructive possession.  These records must be considered in 
deciding the appellant's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2) 
(2006).  Therefore, the Board finds that additional 
development is warranted before a decision can be rendered.


Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, 
which treated him for a left leg 
disability since service.  The RO should 
inquire of the veteran whether he ever 
sustained a post-service injury to the 
left leg requiring medical treatment, to 
include any occupational injuries, or 
injuries sustained outside the workplace.  
Of particular interest are VA treatment 
records dated in September 2005 from the 
VAMC in Anderson, South Carolina; and 
dated in December 2005 from the VAMC in 
Columbia, South Carolina.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  If the benefits sought on 
appeal remain denied, a Supplemental 
Statement of the Case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


